DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5 of the Remarks, filed 29 June 2022, with respect to the use of Cousins et al. (US 2019/0285085 A1) in the rejections of claims 1-20 in the previous office action dated 5 April 2022 have been fully considered and are persuasive.  Those rejections have been withdrawn. However, new grounds of rejection have been made below in view of Stalker (FR 935,020, cited in the IDS dated 12/21/2020, machine translation attached). Since the new grounds of rejection are not necessitated by Applicant’s amendments, this office action is non-final. 

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, lines 2-3, “outer wall bearings” should be changed to --outer wall bearing--
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa (US 5,123,811) in view of Stalker (FR 935,020, machine translation attached).
Regarding claim 1, Kuroiwa discloses a compressor comprising: an impeller 2 attached to a shaft 6 and rotatable about a shaft axis (impeller 2 and shaft 6 shown in Fig. 1); a vaneless diffuser located axially downstream of the impeller having a converging portion and a diverging portion (vaneless portion of diffuser 3, see annotated Fig. 14 below); and a vaned diffuser located axially downstream of the vaneless diffuser (portion of diffuser 3 including vanes 57, see annotated Fig. 14 below). 

    PNG
    media_image1.png
    566
    528
    media_image1.png
    Greyscale

Kuroiwa does not disclose the compressor is configured as a mixed flow compressor, in which the diffuser is located axially downstream of the impeller; Kuroiwa instead discloses the compressor is a radial compressor with the diffuser arranged radially downstream of the impeller.
However, Stalker discloses a mixed flow compressor for supersonic flow in which the diffuser is located axially downstream of the impeller (see annotated Fig. 1 of Stalker below).

    PNG
    media_image2.png
    397
    611
    media_image2.png
    Greyscale

Both Kuroiwa and Stalker are directed to compressors for with diffusers for supersonic flow (see Kuroiwa, Col. 12 lines 25-27 and Col. 17 lines 40-48 which describe the compressor as a supersonic compressor and choking of supersonic flow in the diffuser; see Stalker, lines 34-44 of the attached translation which describe supersonic flow in the diffuser channels). Therefore, since both Kuroiwa and Stalker disclose known arrangements for supersonic compressors, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the diffuser/impeller arrangement taught by Stalker for the diffuse/impeller arrangement of Kuroiwa since this amounts to no more than the substitution of one known arrangement for another with the predictable result of providing a diffuser for supersonic flow downstream of the impeller in a supersonic compressor. Moreover, it is noted that the rearrangement of parts has been held to be obvious to one of ordinary skill in the art if the rearrangement would not modify the operation of the device (MPEP 2144.04(VI)(C)); as evidenced by Stalker, the claimed arrangement would still allow Kuroiwa to operate as a supersonic compressor.
Regarding claim 2, Kuroiwa as modified by Stalker further discloses the converging portion is located axially upstream of the diverging portion (the converging portion of Kuroiwa is located upstream of the diverging portion as shown in Fig. 14; as modified by Stalker, this location would be axially upstream). 
Regarding claim 4, Kuroiwa further discloses the vaneless diffuser includes an inner wall and an outer wall defining a fluid flow path there between (as shown in Fig. 14 of Kuroiwa, two walls form the diffuser passage).
Regarding claim 8, Kuroiwa further discloses the vaned diffuser includes a plurality of vanes 57 circumferentially spaced from each other around the shaft axis (see Kuroiwa, Fig. 18, for an example of the circumferential spacing of vanes 57). 
Regarding claim 13, Kuroiwa discloses a method of operating a compressor comprising the steps of: compressing a fluid with an impeller 2 driven by a motor section 5 through a shaft 6 and rotatable about a shaft axis (shaft, impeller, and motor shown in Fig. 1); diffusing the fluid at an outlet of the impeller in a vaneless diffuser having a converging portion and a diverging portion (vaneless portion of diffuser 3 including the converging and diverging portions identified in annotated Fig. 14 of Kuroiwa above); and diffusing the fluid in a vaned diffuser downstream of the vaneless diffuser (portion of diffuser 3 including vanes 57, see annotated Fig. 14 above). 
Kuroiwa does not disclose the compressor is configured as a mixed flow compressor, in which the diffuser is located axially downstream of the impeller; Kuroiwa instead discloses the compressor is a radial compressor with the diffuser arranged radially downstream of the impeller.
However, Stalker discloses a mixed flow compressor for supersonic flow in which the diffuser is located axially downstream of the impeller (see annotated Fig. 1 of Stalker in the rejection of claim 1 above).
Both Kuroiwa and Stalker are directed to compressors for with diffusers for supersonic flow (see Kuroiwa, Col. 12 lines 25-27 and Col. 17 lines 40-48 which describe the compressor as a supersonic compressor and choking of supersonic flow in the diffuser; see Stalker, lines 34-44 of the attached translation which describe supersonic flow in the diffuser channels). Therefore, since both Kuroiwa and Stalker disclose known arrangements for supersonic compressors, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the diffuser/impeller arrangement taught by Stalker for the diffuse/impeller arrangement of Kuroiwa since this amounts to no more than the substitution of one known arrangement for another with the predictable result of providing a diffuser for supersonic flow downstream of the impeller in a supersonic compressor. Moreover, it is noted that the rearrangement of parts has been held to be obvious to one of ordinary skill in the art if the rearrangement would not modify the operation of the device (MPEP 2144.04(VI)(C)); as evidenced by Stalker, the claimed arrangement would still allow Kuroiwa to operate as a supersonic compressor.
Regarding claim 14, Kuroiwa further discloses the vaneless diffuser reduces a Mach number of the fluid entering the vaneless diffuser from a value greater than one at an inlet to the vaneless diffuser to a value less than one at an outlet of the vaneless diffuser (Kuroiwa, Col. 8 lines 41-63 and Col. 17 lines 40-48 disclose the fluid flow is choked at the contraction 41 between the converging and diverging portions of the vaneless diffuser such that the fluid velocity decreases from supersonic to subsonic, i.e. from a Mach number above one to below one). 
Regarding claim 19, Kuroiwa further discloses the converging portion reduces a supersonic speed of the fluid through a series of oblique shocks (Kuroiwa, Col. 8 lines 14-63 and Col. 17 lines 40-48 discloses the velocity of the fluid is supersonic and decreasing in the converging portion upstream of the annular contraction, while passing through a series of shocks) and the diverging portion reduces a subsonic speed of the fluid (Kuroiwa, Col. 8 lines 41-63 and Col. 17 lines 43-47 disclose the fluid is subsonic in diverging channel 42; the diverging channel reduces the speed of the fluid by virtue of its diverging shape) and reduces flow separation at walls of the diverging portion (by virtue of the diverging shape of the channel; see also Col. 18 lines 18-29 which describe the control of the boundary layer). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa (US 5,123,811) in view of Stalker (FR 935,020), and further in view of Traczyk et al. (US 4,696,622).
Regarding claim 3, Kuroiwa in view of Stalker discloses the invention of claim 2, as set forth above.
Kuroiwa in view of Stalker is silent regarding the converging portion is connected to the diverging portion with an axially extending mid-portion having a constant cross-sectional area. 
	However, Traczyk discloses a diffuser for a centrifugal compressor, the diffuser comprising a converging portion connected to a diverging portion with an axially extending mid-portion having a constant cross-sectional area (see annotated Fig. 2 of Traczyk below; see also Col. 3 lines 11-16). Therefore, since both Kuroiwa and Traczyk disclose configurations for supersonic diffusers (supersonic/ultrasonic addressed in abstracts of both Kuroiwa and Traczyk), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the diffuser shape of Traczyk for the diffuser shape of Kuroiwa since this amounts to no more than the substitution of one known configuration of a supersonic diffuser for another, to achieve the predictable result of providing a diffuser to control flow characteristics in the compressor.

    PNG
    media_image3.png
    405
    566
    media_image3.png
    Greyscale



Claims 5-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa (US 5,123,811) in view of Stalker (FR 935,020), and further in view of Shank (US 3,941,501).
	Regarding claims 5 and 6, Kuroiwa in view of Stalker discloses the invention of claim 4, as set forth above.
Kuroiwa in view of Stalker is silent regarding wherein at least one of the inner wall and the outer wall are rotatable relative to the shaft axis, wherein both the inner wall and the outer wall are rotatable about the shaft axis (it is noted that Stalker does disclose a vaned diffuser duct 51 with a rotating inner wall that is part of rotor 21, see Stalker, Fig. 1 and lines 85-97 of the attached translation).
However, Shank discloses a diffuser for a centrifugal compressor, the diffuser comprising an inner wall 28 and an outer wall 26 (shown in Shank, Fig. 1), wherein both the inner wall 28 and the outer wall 26 are rotatable about the shaft axis (Shank, Col. 3 lines 5-13 disclose rotating walls 26 and 28). Shank teaches having a rotating diffuser stage between the compressor rotor and a downstream stationary diffuser allows one to efficiently match the speed of the compressor rotor to the downstream stationary diffuser (Shank, Col. 1 lines 41-48). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the diffuser of Kuroiwa in view of Stalker to have at least one of the inner wall and the outer wall be rotatable relative to the shaft axis, wherein both the inner wall and the outer wall are rotatable about the shaft axis, as taught by Shank, for the purpose of matching the speed of the compressor rotor to the stationary diffuser section by using a rotating diffuser portion.
	Regarding claim 7, Shank further teaches the inner wall is supported on at least one inner wall bearings (bearings 22 and 24, see Shank Fig. 1 and Col. 3 lines 14-15; the inner wall 28 is integral with disk 20 which is supported on bearings 22 and 24) and the outer wall is supported on at least one outer wall bearings (see Shank Col. 3 lines 65-67, which disclose an air bearing formed along the outside of outer wall 26).
Regarding claim 15, Kuroiwa in view of Stalker discloses the invention of claim 13, as set forth above.
Kuroiwa further discloses the vaneless diffuser includes an inner wall and an outer wall defining a fluid flow path there between (as shown in Fig. 14 of Kuroiwa, two walls form the diffuser passage).
Kuroiwa in view of Stalker is silent regarding at least one of the inner wall and the outer wall is rotatable about the shaft axis (it is noted that Stalker does disclose a vaned diffuser duct 51 with a rotating inner wall that is part of rotor 21, see Stalker, Fig. 1 and lines 85-97 of the attached translation).
However, Shank discloses a diffuser for a centrifugal compressor, the diffuser comprising an inner wall 28 and an outer wall 26 (shown in Shank, Fig. 1), wherein both the inner wall 28 and the outer wall 26 are rotatable about the shaft axis (Shank, Col. 3 lines 5-13 disclose rotating walls 26 and 28). Shank teaches having a rotating diffuser stage between the compressor rotor and a downstream stationary diffuser allows one to efficiently match the speed of the compressor rotor to the downstream stationary diffuser (Shank, Col. 1 lines 41-48). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the diffuser of Kuroiwa in view of Stalker to have at least one of the inner wall and the outer wall be rotatable relative to the shaft axis, as taught by Shank, for the purpose of matching the speed of the compressor rotor to the stationary diffuser section by using a rotating diffuser portion.
Regarding claim 16, Shank further teaches at least one of the inner wall and the outer wall is driven by engagement of the fluid flowing over either the inner wall or the outer wall (Shank, Col. 1 lines 36-38 teach gas molecules impart torque by impact on the diffuser walls). 
Regarding claim 17, Shank further teaches both the inner wall and the outer wall are rotatable about the shaft axis and driven by the fluid flowing over the inner wall and the outer wall (Shank, Col. 3 lines 5-13 disclose both walls 26 and 28 as rotating).
Regarding claim 18, Kuroiwa as modified by Stalker further discloses directing a shock train axially downstream through the vaneless diffuser and away from the impeller (Kuroiwa, Col. 8 lines 14-44 and Col. 8 line 64-Col. 9 line 12 discloses the displacement of shocks in the diffuser from upstream to downstream; the combination of Kuroiwa in view of Stalker set forth in the rejection of claim 13 above would result in this being axially downstream as opposed to just radially downstream).

Claims 9-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa (US 5,123,811) in view of Stalker (FR 935,020) and further in view of Soo (US 3,289,921).
Regarding claims 9-12 and 20, Kuroiwa in view of Stalker discloses the invention as claimed in claims 1 and 13, as set forth above.
Kuroiwa in view of Stalker is silent regarding the dimensions of the converging and diverging portions such that the converging portion extends less than or equal to 75% of an axial length of the vaneless diffuser, wherein the converging portion includes less than or equal to a 50% reduction in cross-sectional area between an inlet to the converging portion and an outlet of the converging portion, wherein the diverging portion extends less than or equal to to 75% of an axial length of the vaneless diffuser, wherein the diverging portion includes less than or equal to a 50% increase in cross-sectional area between an inlet to the diverging portion and an outlet of the diverging portion, wherein the diverging portion extends less than or equal to 50% of an axial length of the vaneless diffuser to prevent transonic or supersonic flow over the vaned diffuser.
However, Soo discloses a compressor with a vaneless diffuser, the diffuser including a converging portion and a diverging portion connected at a throat (Soo, Fig. 7, converging portion of diffuser in region 18 and diverging portion in region 19, connected at throat 21). Soo further teaches that the diffuser wall spacing in the converging portion, diverging portion, and the throat, as well as the radius to the throat, may be optimized to produce desired boundary layer conditions and design conditions of the diffuser (see Soo, Col. 1 lines 58-71, as well as the applied equations in Col. 2 line 60-Col. 4 line 45, specifically the optimization of diffuser wall spacing “L” in different regions in Equations 5 and 6 as well as the selection of the radius to throat described in Col. 4 lines 20-30). The diffuser wall spacing in a region determines the cross-sectional area of the diffuser in that region, and the radius to the throat determines the relative lengths of both the converging and diverging portions of the diffuser. As such, Soo establishes that the length of the converging portion, the cross-sectional area in the converging portion, the length of the diverging portion, and the cross-sectional area in the diverging portion are all result-effective variables, as changing these dimensions results in a change in the boundary layer conditions and the design conditions of the diffuser. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dimensions of the converging and diverging portions of the diffuser of Kuroiwa in view of Stalker such that the converging portion extends less than or equal to 75% of an axial length of the vaneless diffuser, wherein the converging portion includes less than or equal to a 50% reduction in cross-sectional area between an inlet to the converging portion and an outlet of the converging portion, wherein the diverging portion extends less than or equal to 75% of an axial length of the vaneless diffuser, wherein the diverging portion includes less than or equal to a 50% increase in cross-sectional area between an inlet to the diverging portion and an outlet of the diverging portion, wherein the diverging portion extends less than or equal to 50% of an axial length of the vaneless diffuser as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It is noted that, regarding the intended use of the extension of the diverging portion of claim 20 “to prevent transonic or supersonic flow over the vaned diffuser,” Kuroiwa discloses the diffuser is structured to have subsonic flow in the diverging portion (see Kuroiwa, Col. 8 lines 41-63 and Col. 17 lines 40-48).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745